DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-25 and 31-39 are rejected under 35 U.S.C. 103 as unpatentable over KÆRSGAARD et al. (herein “KÆRSGAARD”; US Pub. No. 2017/0144083 A1) in view of 
Regarding claim 1, KÆRSGAARD discloses a modular toy construction system, comprising a plurality of interactive toy construction elements (Fig. 8; noting “plurality” only requires two), each interactive toy construction element comprising a sensor and/or a function device (par. [0061]-[0066];noting the functional construction element), the function device operable to perform a user-perceivable function (pars. [0036] and [0073]); each interactive toy construction element further comprising a first communications circuit configured to wirelessly communicate signals (pars. [0060]-[0062]); the toy construction system further comprising at least one control toy construction element comprising a processing circuit (par. [0069]; referred to as an “input construction element”; noting only one is required) and a second communications circuit (par. [0070] and Figs. 5A-5B; noting the communications antenna); the second communications circuit being configured to communicate with one or more of the plurality of interactive toy construction elements (par. [0076]-[0077]); wherein the control toy construction element and a set of one or more of the interactive toy construction elements are configured to form a network of communicating nodes (pars. [0076]-[0077]; noting only two elements total are required), and wherein the processing circuit is configured to control the interactive toy construction elements of the toy construction model so as to provide a desired model behavior (par. [0076]-[0077]).  It is noted that KÆRSGAARD does not specifically disclose wherein the processing circuit is configured to determine a network topology of the network; wherein the control toy construction element is configured to detect, when the control toy construction element and the set of interactive toy construction elements are directly or indirectly interconnected with each other so as to form a toy construction model, a physical topology of the set of interactive toy construction elements in the toy construction model, from the determined network topology; and wherein the processing circuit is configured to control the interactive toy construction elements of the toy construction model so as to provide a desired model behavior, based on the detected physical topology.  However, Hamilton discloses a similar toy construction system using smart blocks (pars. [0051]-[0052]) wherein the processing circuit is configured to determine a network topology of the network (pars. [0044] and [0056]-[0057]); wherein the toy construction element is configured to detect, when the toy construction element and the set of interactive toy construction elements are directly or indirectly interconnected with each other so as to form a toy construction model, a physical topology of the set of interactive toy construction elements in the toy construction model, from the determined network topology (par. [0056]-[0057] and par. [0066]); and wherein the processing circuit is configured to control the interactive toy construction elements of the toy construction model so as to provide a desired model behavior, based on the detected physical topology (par. [0066]; noting the bricks may signal for a correct/incorrect combination).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify KÆRSGAARD to use the above claimed features as suggested and taught by Hamilton because doing so would be use of a known technique (allowing the smart blocks to determine in a block arrangement is correct) to improve a similar product (a block toy using smart blocks with a control toy construction element) in the same way (allowing the control toy construction elements of the smart blocks to determine if a block arrangement is correct to provide a predefined target/building relationship – see Hamilton: par. [0011]).  Finally, it is noted that the combined KÆRSGAARD and Hamilton do not specifically disclose that the function device wirelessly harvest energy for operating the function device and/or the sensor.  However, KÆRSGAARD discloses wireless transmission (par. [0062]), the ability to passively power functional elements (par. [0004]) and a passive capacitor to store energy for a functional element (par. [0064]; noting a rechargeable electric capacitor; see Kronberger: par. [0017] as evidence that a rechargeable capacitor is known to be a passive wireless transmission of energy/power).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined KÆRSGAARD and Hamilton to make the function device wirelessly harvest energy for operating the function device and/or the sensor as taught and suggested by KÆRSGAARD because doing so would be use of a known technique (passively powering functional devices) to improve a similar product (a functional element allows for wireless transmission and can have a passive energy source) in the same way (passively powering functional devices having the passive energy source via wireless transmission).
Regarding claim 2, combined KÆRSGAARD and Hamilton disclose that the modular toy construction system is configured to impose structural rules for physically interconnecting the toy construction elements of the toy construction system; and wherein the processing circuit is further configured to detect the physical topology using the structural rules (Hamilton: pars. [0044] and [0066]; noting the extent of matching and non-matching).
Regarding claim 3, combined KÆRSGAARD and Hamilton disclose that the first communications circuit is configured for contactless, ultra-short-range communication, and for contactless energy transfer (KÆRSGAARD: pars. [0061] to [0062]; noting the latter is possible given the structure; see also par. [0064] and Kronberger: par. [0017] as evidence that a rechargeable capacitor is known to be passive wireless transmission of energy/power).
Regarding claim 4, combined KÆRSGAARD and Hamilton disclose that the at least one control toy construction element comprises a rechargeable energy storage device (KÆRSGAARD: par. [0102]).
Regarding claim 5, combined KÆRSGAARD and Hamilton disclose that the processing circuit is configured to receive sensor data from one or more of the interactive toy construction elements and to generate control signals for controlling the user-perceivable function of one or more of the interactive toy construction elements (KÆRSGAARD: pars. [0061] and [0077]).
Regarding claim 6, combined KÆRSGAARD and Hamilton disclose that the second communications circuit is further configured to wirelessly transfer energy to the one or more interactive toy construction elements (KÆRSGAARD: par. [0064] and Kronberger: par. [0017] as evidence that a rechargeable capacitor is known to be passive wireless transmission of energy/power).
Regarding claim 7, combined KÆRSGAARD and Hamilton disclose that the first and second communications circuits are configured for contactless, ultra-short-range communication (KÆRSGAARD: par. [0070], [0062], and [0091]), and for contactless energy transfer (KÆRSGAARD: par. [0064] and Kronberger: par. [0017] as evidence that a rechargeable capacitor is known to be passive wireless transmission of energy/power).
Regarding claim 8, combined KÆRSGAARD and Hamilton disclose that the control toy construction element comprises an energy receiving circuit for receiving energy and for charging the energy storage device (KÆRSGAARD: par. [0102]).  It is noted that the combined KÆRSGAARD and Hamilton do not specifically disclose that this charging happens wirelessly.  However, KÆRSGAARD does disclose that the block has wireless communication abilities (pars. [0061]-[0062] and [0070]; see also Kronberger: par. [0016] evidencing that wireless charging is known).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined KÆRSGAARD and Hamilton to use wireless charging because doing so would be applying a known technique (wireless communication) to a known product (a block construction set with a battery that can be recharged) ready for improvement to yield predictable results (wireless communication used to recharge the block battery).
Regarding claim 9, combined KÆRSGAARD and Hamilton disclose that the control toy construction element is configured to detect a presence of any other control toy construction elements in a vicinity of the control toy construction element (KÆRSGAARD: par. [0091]-[0093]).
Regarding claim 10, combined KÆRSGAARD and Hamilton disclose that the control toy construction element is configured to receive and store one or more program instructions for controlling a behavior of the control toy construction element (KÆRSGAARD: par. [0071]; noting it can receive and store info from the tag; also see par. [0110]).
Regarding claim 11, combined KÆRSGAARD and Hamilton disclose that the control toy construction elements include a processing unit operable to infer one or more user-selected functions from one or more sensor inputs received by one of the plurality of interactive toy construction element communicatively coupled to the at least one control toy construction element (KÆRSGAARD: pars. [0119] and [0069]; noting obvious from the disclosure).
Regarding claim 12, combined KÆRSGAARD and Hamilton disclose that the control construction element includes a third communications circuit operable for short-range, wireless communications (KÆRSGAARD: pars. [0104], [0110], and [0062]; noting it is obvious to apply this to the control construction element, if not specifically disclosed).
Regarding claim 13, combined KÆRSGAARD and Hamilton disclose that the third communications circuit is configured to establish wireless communications with one or more remote electronic devices (KÆRSGAARD: pars. [0104] and [0110]; noting a tag or tablet).
Regarding claim 14, combined KÆRSGAARD and Hamilton disclose that the remote electronic device is configured to communicate with any control toy construction elements of a toy construction model (KÆRSGAARD: pars. [0104] and [0110]; noting this is completely functionally possible given the structure).
Regarding claim 15, combined KÆRSGAARD and Hamilton disclose that the remote
electronic device is configured to receive information from the control construction element about one or more interactive toy construction elements coupled to the control toy construction element (KÆRSGAARD: pars. [0110]-[0113]; noting the remote control/tablet can communicate data with an interactive construction element).
	Regarding claim 16, combined KÆRSGAARD and Hamilton disclose that the remote electronic device is configured to control operation of the control construction element and/or of one or more interactive toy construction elements coupled to the control toy construction element (KÆRSGAARD: pars. [0110]-[0113]).
	Regarding claim 17, combined KÆRSGAARD and Hamilton disclose that one or more of the plurality of interactive toy construction elements is a passive interactive toy construction element without own energy storage device (KÆRSGAARD: par. [0004]; noting this paragraph describes prior art; but noting this variant is still obvious and well known in the art).
Regarding claim 18, combined KÆRSGAARD and Hamilton disclose that one or more of the plurality of interactive toy construction elements comprises an energy storage device (KÆRSGAARD: par. [0064]).
Regarding claim 19, combined KÆRSGAARD and Hamilton disclose that the plurality of interactive toy construction elements includes: - at least a first interactive toy construction element comprising a first type of function device; - at least a second interactive toy construction element comprising a second type of function device, different from the first type of function device (KÆRSGAARD: pars. [0065], [0069] and [0073]; noting different functions for each block is obvious).
Regarding claim 20, combined KÆRSGAARD and Hamilton disclose that the plurality of interactive toy construction elements includes: - at least a first interactive toy construction element comprising a first type of sensor; - at least a second interactive toy construction element comprising a second type of sensor, different from the first type of sensor (KÆRSGAARD: par. [0069] and [0073]; par. [0069] specifically stating that elements may contain both a function device and sensor; emphasis added).
Regarding claim 21, combined KÆRSGAARD and Hamilton disclose that at least one of the interactive toy construction elements comprises a function device and sensor (KÆRSGAARD: par. [0069]; last sentence); wherein the function device is configured to perform a user-perceivable function (KÆRSGAARD: pars. [0036] and [0073], the user-perceivable function being perceivable as a first physical quantity (KÆRSGAARD: par. [0073]); and wherein the sensor is operable to sense the first physical quantity (KÆRSGAARD: pars. [0064]-[0065] and [0073]; noting “rotation” is one example).
Regarding claim 22, combined KÆRSGAARD and Hamilton disclose that at least one of the interactive toy construction elements comprises a motor and an encoder (KÆRSGAARD: par. [0064] and [0073]; noting a motor and a sensor to measure “rotation” or “speed of rotation” makes obvious an “encoder”).
Regarding claim 23, combined KÆRSGAARD and Hamilton disclose that the at least one of the interactive toy construction elements comprises a light source and a light detector (KÆRSGAARD: pars. [0065]-[0066] and [0073]; noting a light, lamp, or LED and a sensor for “visible light signals’).
Regarding claim 24, combined KÆRSGAARD and Hamilton disclose that at least one of the interactive toy construction elements comprises a sound source and a sound detector (KÆRSGAARD: pars. [0066] and [0073]; noting audible sounds and a sensor for sound pressure).
Regarding claim 25, combined KÆRSGAARD and Hamilton disclose that at least two of the interactive toy construction elements are configured such that their respective function devices interact with each other to perform a combined function when the interactive toy construction elements are interconnected with each other in a predetermined manner (KÆRSGAARD: pars. [0036] and [0095]; noting entire subsets of constructive elements may be controlled in concert).
Regarding claim 31, combined KÆRSGAARD and Hamilton disclose that each of the interactive toy construction elements comprises coupling members for detachably attaching the interactive toy construction element to other toy construction elements of the toy construction system (KÆRSGAARD: par. [0057]).
Regarding claim 32, combined KÆRSGAARD and Hamilton disclose an electronic toy having an image capturing device and being configured to capture one or more images of a play scene including one or more interactive toy construction elements and/or control toy construction elements (Hamilton: par. [0047]).
Regarding claim 33, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to process the captured one or more images so as to detect one or more aspects of the play scene (Hamilton: par. [0047]; noting an image would provide many aspects).
Regarding claim 34, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to play digital content responsive to the detected one or more aspects of the play scene (Hamilton: pars. [0048]-[0050]; noting a “match score” may be digitally presented based on the structure).
Regarding claim 35, combined KÆRSGAARD and Hamilton disclose that the electronic toy comprises a communications circuit operable for short-range wireless communications with one or more of the interactive toy construction elements and/or with one or more control construction elements (KÆRSGAARD: pars. [0062] and [0110]-[0112]).
Regarding claim 36, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to send control signals to one or more interactive toy construction elements and/or control toy construction elements included in the play scene (Hamilton: par. [0047] and KÆRSGAARD: pars. [0043] and [0110]; both references making obvious a smart phone or tablet that may be used to both capture images and send information to the blocks).
Regarding claim 37, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to send control signals to one or more interactive toy construction elements and/or control toy construction elements included in the play scene responsive to the detected one or more aspects of the play scene (Hamilton: par. [0047] and KÆRSGAARD: pars. [0043] and [0110]; both references making obvious a smart phone or tablet that may be used to both capture images and send information to the blocks based on that image and the amount of matching).
Regarding claim 38, combined KÆRSGAARD and Hamilton disclose that each interactive toy construction element includes a single function device and/or a single sensor (KÆRSGAARD: pars. [0063]).
Regarding claim 39, combined KÆRSGAARD and Hamilton disclose that the function device of at least one interactive toy construction element is chosen from: a motor, a light source, and a sound source (KÆRSGAARD: pars. [0063]; noting a motor).


Claims 26-30 are rejected under 35 U.S.C. 103 as unpatentable over KÆRSGAARD et al. (herein “KÆRSGAARD”; US Pub. No. 2017/0144083 A1) in view of Hamilton et al. (herein “Hamilton”; US Pub. No. 2018/0025139 A1) as evidenced by Kronberger et al. (herein “Kronberger”; US Pub. No. 2012/0231699 A1) and in further view of Martinez et al. (herein “Martinez”; US Pub. No. 2014/0011421 A1). 
Regarding claim 26, combined KÆRSGAARD and Hamilton do not specifically disclose one or more electronic figurines, the electronic figurine comprises a rechargeable energy storage device, a processing unit and a communications circuit operable for short-range wireless communications.  However, Martinez discloses one or more electronic figurines (Fig. 20), the electronic figurine comprises an energy storage device (par. [0033]; noting power may be in the figure), a processing unit (par. [0033]) and a communications circuit operable for wireless communications (par. [0033]).  In addition, regarding making the energy storage device rechargeable, and the wireless communication short range, the combined KÆRSGAARD and Hamilton make these limitations obvious (KÆRSGAARD: par. [0062] making obvious short range wireless transmission, and par. [0102] making obvious charging).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined KÆRSGAARD and Hamilton to use one or more electronic figurines, the electronic figurine comprises an energy storage device, a processing unit and a communications circuit operable for wireless communications as taught by Martinez because doing so would be combining prior art elements (figurines and toy blocks that can communicate wireless) according to known methods (a simple substitution of one into the other) to yield predictable results (using both toy blocks and figurines in conjunction with one another, their wireless communication allowing for building and matching to a specific design). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined KÆRSGAARD, Hamilton, and Martinez to make the wireless communications short range and the energy storage device rechargeable because these aspects are specifically envisioned by KÆRSGAARD.
Regarding claim 27, combined KÆRSGAARD, Hamilton, and Martinez disclose that the communications circuit of the electronic figurine is operable for short-range wireless communications with one or more of the interactive toy construction elements and/or with one or more control toy construction elements (KÆRSGAARD: pars. [0091]-[0092] and Martinez: par. [0033]; noting wireless interaction within the set would be completely obvious).
Regarding claim 28, combined KÆRSGAARD, Hamilton, and Martinez disclose that the electronic figurine includes coupling members for detachably attaching the electronic figurine to other toy construction elements of the toy construction system (Martinez: Figs. 12-15; noting this would be obvious given the disclosure).
Regarding claim 29, combined KÆRSGAARD, Hamilton, and Martinez disclose that the electronic figurine further comprises one or more function devices, in particular a motor and/or a light source and/or a sound source (KÆRSGAARD: par. [0065]; noting it would be obvious to add this to any element in the set as doing so would be merely combining prior art elements (a toy figure and a function device) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to have the figure operate a function according to the input construction device much like an function construction element).
Regarding claim 30, combined KÆRSGAARD, Hamilton, and Martinez disclose that the electronic figurine further comprises one or more sensors, in particular an encoder and/or a light sensor and/or a sound sensor and/or an accelerometer (KÆRSGAARD: par. [0073]; noting it would be obvious to add this to any element in the set as doing so would be merely combining prior art elements (a toy figure and a sensor) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to have the figure sense an attribute much like an interactive construction element)).

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
Applicant states “The examiner notes that Kaersgaard does not specifically disclose: the processing circuit it configure to control the interactive toy construction elements of the toy construction model so as to provide a desired model behavior, based on the detected physical topology” (see Remarks, received 2/7/22, page 10; emphasis added).  It is that latter italicized language that KÆRSGAARD does not show (see office action above).  Restated, KÆRSGAARD already discloses wherein the processing circuit is configured to control the interactive toy construction elements of the toy construction model so as to provide a desired model behavior (par. [0076]-[0077])(see office action above).  KÆRSGAARD does not take into account the detected physical topology.  However, Hamilton does at par. [0066](see Remarks, received 2/7/22, page 10, applicant admitting on the record that “Hamilton provides a behavior that is based on the comparison between the constructed model and a target model”).
In summary, applicant essentially argues the references in isolation instead of looking to what each reference would teach one of ordinary skill in the art.  
	Thus, applicant’s arguments are not compelling.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/10/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711